Citation Nr: 9929774	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-10 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether an overpayment of compensation benefits was 
properly created for the period from January 24, 1992, to 
December 21, 1992.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the total amount of $17,313.72.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1963 to May 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Committee on Waivers and Compromises 
(Committee or COWC) at the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

During a hearing at the RO in February 1999, the veteran, who 
is representing himself in these matters, amended his claims 
conceding the propriety of debt created for the period of his 
incarceration from June 4, 1997, to September 23, 1997, and 
withdrawing a claim regarding the validity of an overpayment 
based on that period of incarceration.  By rating decision in 
March 1999, the RO reduced the rate of recovery of the debt 
from $500 per month to $100 per month during pendency of the 
appeal with notice that, if the debt is found to be valid by 
the Board, the monthly recovery amount may be subject to 
reconsideration.  

As he had requested, the veteran was scheduled to appear at a 
hearing before a Member of the Board in Washington, D. C., in 
August 1999, but he failed to appear.  


FINDINGS OF FACT

1.  The veteran was incarcerated, during the period from 
January 24, 1992, to December 21, 1992, by the State of Ohio, 
following conviction for a felony.  

2.  The veteran did not inform the RO of his incarceration.  

3.  Upon notification of the veteran's incarceration by State 
officials, the RO implemented regulations reducing the 
veteran's compensation payments during the period of his 
incarceration resulting in an overpayment of benefits.  

4.  A total overpayment of $17,313.72 was created as the 
result of the 1992 incarceration and a later one in 1997 
during which the veteran concedes the propriety of the 
overpayment.  

5.  In December 1997, the veteran forwarded a Financial 
Disclosure Report reflecting that his total monthly expenses 
are $1,950.00 and his average monthly income is $1,964.  

6.  The veteran has reported no mitigating circumstances 
regarding collection of the overpayment.  

7.  With respect to the overpayment that was created, there 
was no fault on the part of VA in creating the overpayment, 
the veteran did not change his position to his detriment in 
reliance on the additional VA compensation, failure to make 
restitution would result in unfair gain to the veteran, and 
recovery of the overpayment would not result in undue 
hardship or defeat the purpose of the benefit.  


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation based on the 
veteran's incarceration for a felony was properly created. 38 
U.S.C.A. §§ 5107, 5112, 5313 (West 1991); 38 C.F.R. §§ 3.500, 
3.501, 3.665 (1998).  

2.  Recovery of the overpayment would not be against the 
principles of equity and good conscience. 38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a). See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claims.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

During a hearing at the RO in February 1999, the veteran 
offered in testimony numerous reasons why there should be no 
withholding of benefits regarding his 1992 incarceration, 
including that the charge was a misdemeanor not a felony; 
that he was not incarcerated for a year meaning it was not a 
felony under the law; and that he was paroled prior to 
completion of his sentence.  He further argued that his 
conviction was overturned; that he was not represented at 
trial and thus it could not have been a felony charge; and 
that he has been denied benefits without a hearing on the 
merits.  In his substantive appeal the veteran provides 
incomplete citations for cases which he argues support his 
position.  He also contends that VA is guilty of laches, 
delay in asserting a claim or right, thus somehow voiding any 
indebtedness.  The details of the specific arguments made are 
known by the veteran because he made them.  They were 
referenced in detail by the RO in a statement of the case and 
supplements thereto.  The Board does not intend to reproduce 
them here.  In essence, the veteran asserts that the RO has 
erred in all actions taken in his case for reasons proceeding 
from incompetency to racial insensitivity.  

In contradiction to the multitude of contentions advanced by 
the appellant, the objective evidence reflects that the 
veteran was sentenced on January 24, 1992, for grand theft, a 
felony; that his incarceration was at Grafton Correctional 
Facility (Grafton) from January 24, 1992, to December 21, 
1992, when he was paroled; and that the Court of Appeals for 
the Ninth Judicial Circuit (Circuit Court) denied the 
veteran's petition for a writ of habeas corpus in July 1992.  
The reasoning of the Circuit Court in 1992 was that a 
petition must show a lack of jurisdiction by the trial court 
for a writ to issue when a petitioner is incarcerated 
pursuant to a judgment of a court of record, citing Freshour 
v. Tate, 62 Ohio State 3d, 410 (1992).  The Circuit Court 
advised that the veteran's remedy was by direct appeal of his 
conviction and sentence.  Multiple attempts by the RO to 
obtain evidence of any such action by the veteran have been 
to no avail.  

Regarding the veteran's numerous contentions, there are 
limits on VA's duty to assist in developing facts pertinent 
to these claims.  For example, there is no duty for VA to 
conduct "fishing expeditions" for records, Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The RO took action 
to obtain information on the most important question 
presented by the veteran's arguments, was his conviction or 
sentence modified in a manner that would impact on the 
payment of VA compensation benefits.  The RO's requests for 
such information from Grafton have all resulted in negative 
responses.  The veteran was convicted and sentenced by a 
state court.  He was convicted of a felony and served more 
than 60 days.  There is no evidence reflecting any 
modification of the actions by the state which would impact 
on the issues before the Board.  Here, all the facts are 
against the many arguments made by the appellant which are 
unsupported by any objective corroboration.  In the 
aggregate, the objective evidence reflects that the veteran 
was confined following a felony conviction; that the 
confinement was from January 24, 1992, to December 21, 1992; 
and that there is no objective evidence suggesting that his 
conviction was ever modified by competent authority.  

Disability compensation benefits are subject to reduction 
when a veteran, who otherwise is entitled, is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony.  A veteran, who is in 
receipt of a disability rating of 20 percent or more, shall 
receive the rate of compensation for a 10 percent disability.  
The reduction in payment begins on the 61st day of 
incarceration and ends on the day that incarceration ends. 38 
U.S.C.A. § 5313; 38 C.F.R. § 3.665 (1998).  Here, the veteran 
had a total rating for compensation benefits and the RO 
reduced the applicable payments to those based on a 10 
percent disability rating.  

The initial issue before the Board is whether the overpayment 
at issue was properly created.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  The appellant contends that the 
overpayment was not properly created for the reasons cited.  
He does not contest the amount per se, but rather the 
existence of any debt for himself.  A review of the record 
clearly reflects that the appellant was incarcerated for a 
felony for more than 60 days.  Applicable VA regulations 
required reduction of his compensation payments.  Hence, the 
debt was properly created.  

The veteran did not inform VA that he was incarcerated.  
Prior to the RO discovering that the veteran was incarcerated 
in 1992 and again in 1997 there was a resulting overpayment 
of benefits in the amount of $17,313.72.  VA was not at fault 
in the creation of this debt.  In addition, the veteran has 
not disputed the creation date of the overpayment, or the 
amount involved.  He has vehemently protested the creation of 
the overpayment itself for the reasons discussed above.  In 
light of the very clear facts here supporting creation of the 
overpayment, and in the absence of objective evidence 
supporting any of the contentions advanced by the veteran 
negating the propriety of its creation, the Board concludes 
that the debt was properly created.  

The second issue is whether there should be waiver of the 
overpayment, in other words forgiveness of the indebtedness.  
A waiver of a collection of indebtedness from a veteran is 
authorized when the collection of the indebtedness would be 
against the principles of equity and good conscience. 38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965.  In making this 
determination, consideration will be given to the following 
elements which are not intended to be all inclusive: fault of 
the debtor, balancing of faults, undue hardship, defeating 
the purpose of the benefits, unjust enrichment, and changing 
position to one's detriment. Id.

The Board finds that the veteran was at fault in the creation 
of the overpayment.  The veteran received compensation 
benefits during periods of incarceration for felony 
convictions.  Under the existing statutory and regulatory 
guidelines previously cited, the veteran received an 
overpayment of compensation benefits.  A review of all of the 
evidence of record shows that there was no fault on the part 
of the VA in the creation of the overpayment.  Unless 
mitigating circumstances are found the veteran is liable to 
the VA for the amount of the overpayment.  

In December 1997, the veteran forwarded a Financial 
Disclosure Report reflecting that his total monthly expenses 
are $1,950.00 and his average monthly income is $1,964.  The 
veteran has not presented evidence of mitigating 
circumstances regarding repayment of the indebtedness.  

The Board finds that recovery of the overpayment would not 
defeat the original purpose of the benefit by nullifying the 
objective for which it was intended.  The benefits were 
intended to compensate the veteran for the reduction in 
income suffered due to disadvantages in employment related to 
service-connected disability.  While he was incarcerated, all 
his expenses were paid, including food, medical, and dental 
expenses.  He had no necessary expenses for daily living.  
The failure of the Government to insist on its right to 
repayment of the debt would result in the veteran's unjust 
enrichment at the expense of the taxpayers because he will 
have received double support for his everyday life.  To 
compensate him for life in the outside world at the same time 
taxpayers were sustaining him during his incarceration would 
be unjust.  There is no evidence that the veteran's reliance 
on VA benefits resulted in the relinquishment of a valuable 
right or the incurrence of a legal obligation.  Finally, 
there is no indication that the collection of the debt over 
time will result in an undue hardship on the veteran.  Based 
on his latest financial report submitted in December 1997, 
the veteran has not shown that collection of the debt at the 
rate of $100 per month currently or at some higher sum in the 
future based on the veteran's financial status would be 
derived from expenditures for basic daily living.  

Based on the Board's review of the elements pertaining to the 
principle of equity and good conscience, as set forth in 38 
C.F.R. § 1.965(a), the Board is not persuaded that the 
Government should forgo its right to collection of the 
indebtedness in this instance.  The Board finds that the 
facts of this case do not demonstrate that recovery of the 
overpayment would be against the principles of equity and 
good conscience.  Thus, the Board concludes that a waiver of 
the recovery of the overpayment at issue in this appeal is 
not warranted.  

The Board has considered the doctrine of reasonable doubt 
regarding both issues, but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits of either.  Therefore, the Board is 
unable to identify a reasonable basis for granting the 
benefits sought on appeal. Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1998).


ORDER

The overpayment of compensation benefits was properly created 
for the period from January 24, 1992, to December 21, 1992.  

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the total amount of $17,313.72 is 
denied.  



		
	MICHAEL P. VANDER MEER
Acting Member, Board of Veterans' Appeals






